DETAILED ACTION
This office action is made final.  Claims 1, 4-6, 8, 11-13, 15, and 18-19 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 3/13/2021, amended claims 1, 8, and 15.
Response to Amendment
The previously pending rejection to claims 1, 4-6, 8, 11-13, 15, and 18-19, under 35 USC 101 (Alice), will be maintained.
Response to Arguments
Applicant’s arguments received on date 3/13/2021 have been fully considered, but they are not persuasive.

Response to Arguments under 35 USC 101:

Applicant asserts that "transporting, using the vehicles, said all persons to the safe
locations" in claims 1, 8 and 15 is analogous to "immunizing said subject" in Classen. Applicant further asserts that "using the timing sequence "in claims 1, 8 and 15 is analogous to "according to a subject immunization schedule" in Classen.” Examiner respectfully disagrees. 

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The patent-eligible claims in Classen comprised a method whereby information on immunization schedules is received and compared, the lower risk schedule is identified, and the vaccine is administered or determined. Therefore, it was the distinction between a concrete, physical step of the process claim (e.g., administering the vaccine according to the immunization schedule). Classen, 659 F.3d at 1060-61 As compared to application where the vehicles provide nothing more than generally linking the abstract idea (at least a certain method of organizing human activity) to a field of use. Moreover, the claims merely use the vehicles are a link to a field of use. A link to a field of use does not make it a practical application and/or significantly more. A link to a field of use is explicitly not a practical application or significantly more. As discussed footnote 32 states - “the mere application of an abstract method of organizing human activity in a particular field is not sufficient to integrate the judicial exception into a practical application.” Further, the limitation generates a plan for a person to drive a vehicle to pick up people, which manages human behavior. Minimizing deaths is valuable and important; however, generating a plan for a person to pick up a person in a disaster zone to minimize death is not an improvement to a technology, but rather this manages personal human behavior and is a certain method of organizing human activity, and thus, is directed to an abstract idea.

Applicant asserts that "using the timing sequence in claims 1, 8 and 15 to constrain the drivers to drive the vehicles in accordance with the claimed timing sequence is not an abstract idea of a certain method of organizing human activity, thus, is analogous to "according to a subject immunization schedule" in Classen.” Examiner respectfully disagrees. 

Applicant’s assertions are not persuasive.  Applicant's reliance on Classen is misplaced. In Classen, the claims, held patent eligible, recited methods that gathered and analyzed the effects of particular immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule; mammalian subjects were then immunized in accordance with the identified schedule (thereby lowering the risk that the immunized subject would later Classen, 659 F.3d at 1060-61. Although the analysis step was an abstract mental process that collected and compared known information, the Federal Circuit concluded that the immunization step was meaningful because it integrated the results of the analysis into a specific and tangible method that resulted in the method "moving from abstract scientific principle to specific application." Id. at 1066-68.
Claim 1 and similarly claims 8 and 15 is "merely directed to the optimal plan requires the vehicles the vehicles to be driven by respective drivers to the safe locations in accordance with the timing sequence for each vehicle being sent to one or more of the disaster locations to evacuate a specified number of persons in each disaster location, which minimizes the total number of deaths in all disaster locations collectively that the claims are ineligible because they merely covered a mental process of optimizing the plan and the timing sequence for each vehicle being sent to one or more of the disaster locations covered organizing human activity. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8, 11-13, 15, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 4-6, 8, 11-13, 15, and 18-19 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent claims 1, 8, and 15, the claim, when “taken as a whole,” are directed to the abstract idea of ”optimizing emergency resources”, a method1  for relocating people from disaster locations to safe locations in response to multiple concurrent different types of disasters, said method comprising: receiving, an identification of: a plurality of disaster locations at which a respective different type of disaster is currently and concurrently occurring, a number of persons to be evacuated during a specified range of time at each disaster location, a plurality of safe locations available for relocating the persons to be evacuated from the disaster locations, a plurality of vehicles available to transport the persons from the disaster locations to the  and transporting, using the vehicles, said all persons to the safe locations by elapse of the N time interval using the timing sequence for each vehicle being sent to the one or more of the disaster locations to evacuate the specified number of persons in each disaster location, wherein said using the timing sequence minimizes the total number of deaths in all disaster locations collectively during said implementing; and in response to a recovery of communication immediately following a deterioration of communication during said implementing, re-launching the MIP algorithm in real time, said relaunching the MIP algorithm in real time comprising reusing, by the processor in real time, the MIP algorithm to determine a shortest schedule for resuming said evacuating and said transporting, using the vehicles, in a manner that minimizes a time at which all of the persons have been evacuated from the disaster locations in order to satisfy the time deadline before which the persons in each disaster location must be evacuated in order to avoid dying as a result of the disaster in each disaster location.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 8, and 15 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the Claim recites to the abstract idea of optimizing emergency resources. The above limitation fall within the 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo
Furthermore, Examiner asserts that claim 8 also does not include limitations amounting to significantly more than the abstract idea. Although claim 8 includes a computer program product, comprising a computer readable hardware storage device having a computer readable program code stored therein, said hardware storage device not being a signal said program code containing instructions which, upon being executed by a processor of a computer system amounts to generic computing elements performing generic computing functions.
Furthermore, Claims 1, 8, and 15 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems.  Likewise, Claims 1, 8, and 15 implying that “…receiving, by a processor of a computer system…, and generating, by the processor an optimal plan for saving the lives ……, etc.…” is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claims 1, 8, and 15 are not indicative of integration into a practical application. 
As a result, Examiner asserts that claims 4-6, 11-13, and 18-19 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the 
Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of:
Claims 1 and 15 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 15 include various elements that are not directed to the abstract idea. These elements include a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code which, upon being executed by the processor via the memory.
Examiner asserts that a processor, a memory coupled to the processor, and a computer readable storage device coupled to the processor, said storage device containing program code which, upon being executed by the processor via the memory do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general-purpose computer.
The computing elements with processor and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of 2  In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.
The computing elements with processor and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3  In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 
In addition, specification (page 30, lines 4-5), 
The computing elements with a processor and a memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.4 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.5  
Claim 8 include substantially similar limitations to that presented in claims 1 and 15.  As a result, Examiner asserts that claim 8 also do not include limitations amounting to significantly more than the abstract idea. Although claim 8 includes a computer program product, comprising a computer readable hardware storage device having a computer readable program code stored therein, said hardware storage device not being a signal, said program code containing instructions which, upon being executed by a processor of a computer system, these features amount to generic computing elements performing generic computing functions.  
Further, limitations directed to generically implementing a method using a computer and further generically “generating” an optimal plan do not amount to significantly more than the abstract idea because they represent insignificant extra solution activity to the judicial exception and do not amount to significantly more than the abstract idea.  As a result, claims 1 and 8 do not include limitations amounting to significantly more than the abstract idea.
Claims 2-6, 9-13, and 16-19 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1, 8, and 15.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Claims 1, 8, and 15 implying that “…receiving, by a processor of a computer system…, and generating, by the processor……, etc.…” is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. Therefore, the prior arts show generic/conventional tools for transporting, using the vehicles people from disaster locations to safe locations 6 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        
4/19/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the specification (page 30, lines 4-5). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. Further, as disclosed in applicant spec (pages 1-2) that prediction of each type of disaster may be different, but is well known to a person skilled in the art. 
        2 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        While the method may be implemented by a processor, this is well-understood, routine, and conventional as disclosed in the specification (page 30, lines 4-5). 
        
        3 See Applicant’s spec. (i.e., page 30, lines 4-5] well-known computing systems).
        
        4 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        5 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        6 Lichun Chen (Optimization models and methodologies to support emergency preparedness and post-disaster response, PhD, 2010). The dissertation addresses three important optimization problems arising during the phases of pre-disaster emergency preparedness and post-disaster response in time-dependent, stochastic and dynamic environments. The algorithm was implemented and was run on a personal computer (i.e. a generic processor performing a generic computer function of processing data) (see Chen abstract and page 53). Evacuation instructions can be provided to vehicles via changeable message signs, radio, the internet, or on-board devices in suitably equipped vehicles with further development of Intelligent Transportation Systems. Moreover, as with other network flow-based techniques (see Chen abstract and page 60).
        
        Ran Liu, Xiaolan Xie, Vincent Augusto, and Carlos Rodriguez (Heuristic algorithms for a vehicle routing problem with simultaneous delivery and pickup and time windows in home health care, European Journal of Operational Research 230 (2013) 475–486). This paper addresses a vehicle scheduling problem encountered in home health care logistics. It concerns the delivery of drugs and medical devices from the home care company’s pharmacy to patients’ homes, delivery of special drugs from a hospital to patients, pickup of bio samples and unused drugs and medical devices from patients. The problem can be considered as a special vehicle routing problem with simultaneous delivery and pickup and time windows, with four types of demands: delivery from depot to patient, delivery from a hospital to patient, pickup from a patient to depot and pickup from a patient to a medical lab. The algorithm was implemented and was run on a personal computer (i.e. a generic processor performing a generic computer function of processing data) (see Rodriguez abstract and page 482, column 2).
        
        Fermín Alfredo Tang Montané, Roberto Diéguez Galvão (A tabu search algorithm for the vehicle routing problem with simultaneous pick-up and delivery service, Computers & Operations Research 33 (2006) 595–619). This paper addresses the vehicle routing problem with simultaneous pick-up and delivery (VRP_SPD) is a variant of the classical vehicle routing problem (VRP) where clients require simultaneous pick-up and delivery service. Deliveries are supplied from a single depot at the beginning of the vehicle’s service, while pick-up loads are taken to the same depot at the conclusion of the service. One important characteristic of this problem is that a vehicle’s load in any given route is a mix of pick-up and delivery loads. The algorithm was implemented and was run on a personal computer (i.e. a generic processor performing a generic computer function of processing data) (see Galvão abstract and pages 601-602).
        
        Suebpong Kittirattanapaiboon (Emergency Evacuation Route Planning Considering Human Behavior During Short- And No-Notice Emergency Situations, a dissertation submitted in partial fulfillment of the requirements for the degree of Doctor of Philosophy, Spring Term, 2009). This research considers aspects of evacuation routing that have received little attention in research and, more importantly, in practice. Previous EERP models only either consider unidirectional evacuee flow from the source of a hazard to destinations of safety or unidirectional emergency first responder flow to the hazard source. The algorithm was implemented and was run on a personal computer (i.e. a generic processor performing a generic computer function of processing data) (see Galvão abstract and page 28)